DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-4, 7-8 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-8, 16-19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0079369) in view of Bilow (US 2007/0300182).

Regarding claim 1, Hartmann teaches a display control device (Figs. 2-4, content-projection module 206 projecting information on an interactive surface 104) comprising:
circuitry ([0050], i.e., “The various components shown in the figures can be implemented in any manner, for example, by software, hardware, firmware, manual 
detect information regarding a real object on a display surface (Figs. 3-4, user’s hands or physical objects; [0058]: “Further, as will be described in more detail below, one or more physical objects 110 can be placed on the interactive surface 104. A subset of these physical objects 110 can correspond to input-type devices. These input devices may receive input from the users as the users interact with the interactive surface 104, and thus form part of the suite of technology that constitutes the input functionality 108”), information regarding a first display object displayed on the display surface (existing display object as shown in Fig. 4 and Fig. 9, 904 [0012; 0107-0109]), and information regarding a user with respect to the display surface (Figs. 3-4, [0058]: “Input functionality 108 is used to receive input from the users as the users engage the interactive surface 104. Again, various types and combinations of input functionality can be used. In one case, the input functionality 108 can correspond to one or more remote sensors that sense the user's engagement with the interactive surface 104”),
decide a position, a size and an angle of a display region of a second display object to be newly displayed on the display surface according to the detected information regarding the real display object on the display surface (Figs. 3-4; [0083], i.e., “For example, the orientation of the display interface 334 matches the orientation of the keyboard-type device 316. If the user changes the position and/or orientation of the keyboard-type device 316, the position and/or orientation of the display interface 334 will change in a corresponding manner”; the orientation of digital interface was equivalent to its angle where users on opposite sides had display interfaces oriented 180 degrees with respect to each other in Fig. 3 and the size of digital interface was based on the number of items in the group of digital objects and device a user had active such as a user with one document or a user with document and two physical mouse objects and their associated cursors as shown in Fig. 3 and 4 and borders were able to added to increase the size of the digital objects), the detected information regarding the first display object which is already displayed on the display surface (a new display object was placed on the interactive surface so that it did not overlap with existing display objects as shown in Figs. 4 and 9; [0012; 0107-0109]), and the detected information regarding the user to whom the second display object is to be displayed (Fig. 4; [0084]: “FIG. 4 also shows that the digital objects can be tagged with a visual attribute which helps the user 304 keep track of the digital objects which he or she "owns" or controls. For example, the IMM 112 can display a border 402 around the display interface 334 and a border 404 around the cursor 338. The IMM 112 can also optionally display a border 406 around the keyboard-type device 316 and a border 408 around the mouse-type device 318. The borders (402, 404, 406, 408) can be displayed in a single color which differs from respective colors assigned to other users, thus helping the user 304 keep track of the group of digital objects and devices which belong to him or her”),and 
initiate display, on the display surface, of the second display object to be newly displayed in the display region having the decided position, size, and angle according to a touch of the user on the display surface (see display of digital interface 334 with digital objects in Fig. 3 and 4 upon interactive surface 104 for multiple users at different positions, orientations, and sizes and no overlap placement of new objects with 
wherein the detected information regarding the real object includes a position of the real object on the display surface and attribute information regarding the real object ([0070]: “Further, the IMM 112 can optionally employ edge detection functionality and/or shape detection functionality. This functionality analyzes an image of the interactive surface 104 to identify the profiles (contours) associated with the objects. The IMM 112 can apply this analysis to form a more accurate estimate of the positions and orientations of the objects placed on the interactive surface 104. The IMM 112 can also use this analysis to help identify the objects (e.g., to distinguish keyboard-type devices from mouse-type devices, to distinguish a physical object from a finger contact point, and so on)”),
wherein the detected information regarding the first display object includes a position of a display region of the first display object and a relation between the first display object and the second display object (Fig. 9; [0107]: “As shown in FIG. 9, the mask 914 reveals the presence of the collection of pre-existing objects 904 on the interactive surface 104. These objects 904 may correspond to pre-existing physical objects and/or digital objects (note that the IMM 112 has a priori knowledge regarding the placement of digital objects because the IMM 112 is the agent which places these objects)…” and [0109]: “FIG. 9 shows that the LxM display object 902 is placed on the interactive surface 104 such that it does not overlap with any of the existing objects 904)

Hartman fails to explicitly teach in the embodiment above wherein the first object is displayed on the display surface prior to display of the second display object, and wherein when the circuitry initiates display of the newly displayed second display object at least a portion of the display region of the second display object overlaps the display region of the first display object before the position of the display region the first display object is changed so that there is no overlap with the display region of the second display object.
However, in another embodiment Hartman discloses wherein a first object is displayed on the display surface prior to display of a second display object (Figure 18 shows that first display object 1710 is displayed prior to displaying the second display object 1802.) and wherein when the circuitry initiates display of the newly displayed second display object at least a portion of the display region of the second display object overlaps the display region of the first display object (Figure 18 shows 1802 overlaps with 1710 initially.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the menu teachings of Figure 18 of Hartman with the display control device taught by the initial embodiment of Hartman such that the second display object would be repositioned such that the second display 
However, Hartman does not teach wherein the detected information regarding the user indicates a position and a direction of the user with respect to the display surface, 
wherein the direction of the user is determined according to determined angle of at least one detected body part of the user performing the touch with respect to the display surface, and wherein the decided angle of the display region of the second display object is based on the determined angle of the at least one body part of the user performing the touch with respect to the display surface.
While Hartmann does teach: “For example, one rule that may apply to the scenario set forth above is that the digital object 902 is to be placed above the keyboard-device 906 (relative to the position of the user)” in paragraph [0106], Hartmann does not teach the indication of the direction of the user with respect of the display surface. 
In the analogous art of touchscreen display interfaces such as for tabletops, Bilow teaches when a fingertip contact was made, the user detected a shadow cast by the object making contact with the display (i.e., the user’s body part). A shadow axis was calculated and an angle theta of the shadow axis with respect to a frame of reference. The contact point, shadow, shadow axis and/or shadow axis angle were 
It would have been obvious before the effective filing date of the invention to have supplement user position information with user directionality/offset information as taught by Bilow. One of ordinary skill in the art would have been motivated to render the display at a desired position and orientation, and the axis (or axes) of the interface (including the axis of the shifting) may be rotated by or to an angle depending on the shadow axis rotation described above, such that a user can approach the display from any angle and request, for example, a volume control interface element that appears horizontally aligned from that user's point of view. (Bilow [0047-0048]). 
	
Regarding claim 3, Hartmann of the combination of references further teaches the control device according to claim 1, wherein the attribute information regarding the real object includes information regarding difficulty in moving the real object ([0123]: “The IMM 112 can distinguish the device 1102 from a physical article (such as a and [0124]:  “In block 1108, the IMM 112 displays the digital object 1104 on the surface just above the device 1102. More specifically, the placement procedure 900 described above (in connection with FIG. 9) can be used to determine the position (and orientation) at which to place the digital object 1104.” If the user detected a device instead of a user, its orientation was adjustable relative to the digital object).

Regarding claim 4, Hartmann of the combination of references further teaches the control device according to claim 1, wherein the display control device according to claim 2, wherein the attribute information regarding the real object includes information regarding a relation with at least one of the first display object or the second display object ([0070]: “Further, the IMM 112 can optionally employ edge detection functionality and/or shape detection functionality. This functionality analyzes an image of the interactive surface 104 to identify the profiles (contours) associated with the objects. The IMM 112 can apply this analysis to form a more accurate estimate of the positions and orientations of the objects placed on the interactive surface 104. The IMM 112 can also use this analysis to help identify the objects (e.g., to distinguish keyboard-type devices from mouse-type devices, to distinguish a physical object from a finger contact point, and so on).”)

Regarding claim 7, Hartmann of the combination of references further teaches the display control device according to claim 1, wherein the circuitry is further configured to decide decides the display region using an evaluation function of evaluating a candidate of the display region of the second display object ([0108]: “In block 916, the IMM 112 determines the placement of the digital object 902 based on all the information discussed above, namely: a) the characteristics of the digital object 902 to be placed (as determined in block 908); b) the placement constraint(s) (as determined in block 910); and c) the positions of the existing objects 904 on the interactive surface 104 (as determined in block 912)” and [0108], i.e., “In block 916, the IMM 112 determines the placement of the digital object 902 based on all the information discussed above, namely: a) the characteristics of the digital object 902 to be placed (as determined in block 908); b) the placement constraint(s) (as determined in block 910); and c) the positions of the existing objects 904 on the interactive surface 104 (as determined in block 912).”)

Regarding claim 8, Hartmann of the combination of references further teaches the display control device according to claim 7, wherein the circuitry is further configured to set a parameter of the evaluation function according to a user manipulation ([0014]: “Further, the information of specifying the direction of the mobile device 200 is acquired for orienting the direction of displaying the icon toward the direction of the mobile device 200. In the case of specifying the direction of the mobile device 200, the shape of the mobile device 200 is detected by the touch panel 170 of the information processing user placed device upon display surface [0094]).

	Regarding claim 16, the above rejection of the display control device stands for the corresponding display control method claimed.

Regarding claim 17, the above rejection of the display control device stands for the corresponding computer execution claimed and Hartmann additionally teaches that processing functionality of Hartmann was implemented by instructions stored on a computer-readable medium such as a static memory storage device.

	Regarding claim 18, Hartmann of the combination of references further teaches the display control device according to claim 3, wherein the difficulty in moving the real object is determined based on at least one of a movement history, a weight, and a size of the real object ([0123]: “The IMM 112 can distinguish the device 1102 from a physical article (such as a physical document) by noting that the device 1102 includes a telltale code on its underside. In addition, or alternatively, the IMM 112 can distinguish the device 1102 from the physical article (or a finger contact point and the like) based on contour analysis” and [0124]:  “In block 1108, the IMM 112 displays the digital object 1104 on the surface just above the device 1102. More specifically, the placement procedure 900 described above (in connection with FIG. 9) can be used to determine the position (and orientation) at which to place the digital object 1104.” If the user  
	 
Regarding claim 19, Hartmann does not teach the display device according to claim 1, wherein the circuitry is further configured to recognize the position of the user based on the at least one detected body part of the user. 
In the analogous art of touchscreen display interfaces such as for tabletops, Bilow teaches when a fingertip contact was made, the user detected a shadow cast by the object making contact with the display (i.e., the user’s body part). A shadow axis was calculated and an angle theta of the shadow axis with respect to a frame of reference. The contact point, shadow, shadow axis and/or shadow axis angle were used to determine how a requested user interface element would have appeared on the display. A requested user interface element was placed at a location that depended on the determined point of contact, and oriented at an angle corresponding to, depending on, or equaling, the shadow axis angle (Bilow Fig. 9 and 11C; [0037-0043]). When a user's hand 701, for example, contacted the display 700 to request the element, the shadow axis 901 was determined using the point of contact and shadow of the hand. The display element was rendered using a rotated frame of reference--the rotation corresponding to the angle theta of the shadow axis 901. The offsets used to define the location of the element may also be used to offset the element 900 from the point of contact, using the rotated frame of reference (Bilow Fig. 9; [0043]).  
It would have been obvious before the effective filing date of the invention to have supplement user position information with user directionality/offset information as 

	Regarding claim 21, Hartmann does not teach the display control device according to claim 1, wherein the circuitry is further configured to estimate the angle of the at least one detected body part of the user performing the touch with respect to the display surface based on a captured image of an imaging region including the at least one detected body part of the user and the display surface.
In the analogous art of touchscreen display interfaces such as for tabletops, Bilow teaches when a fingertip contact was made, the user detected a shadow cast by the object making contact with the display (i.e., the user’s body part). A shadow axis was calculated and an angle theta of the shadow axis with respect to a frame of reference. The contact point, shadow, shadow axis and/or shadow axis angle were used to determine how a requested user interface element would have appeared on the display. A requested user interface element was placed at a location that depended on the determined point of contact, and oriented at an angle corresponding to, depending on, or equaling, the shadow axis angle (Bilow Fig. 9 and 11C; [0037-0043]). To detect a shadow, the system compared imaged light strength or brightness values of pixels 
It would have been obvious before the effective filing date of the invention to have supplement user position information with user directionality/offset information as taught by Bilow. One of ordinary skill in the art would have been motivated to render the display at a desired position and orientation, and the axis (or axes) of the interface (including the axis of the shifting) may be rotated by or to an angle depending on the shadow axis rotation described above, such that a user can approach the display from any angle and request, for example, a volume control interface element that appears horizontally aligned from that user's point of view. (Bilow [0047-0048]). 

	Regarding claim 22, Hartmann of the combination of references further teaches the display control device according to claim 1, wherein the second display object comprises screen content of a first application displayed and first display object comprises screen content of a second application (Fig. 4; [0075] and [0080]: “In the illustrated scenario, the user 304 is using the keyboard-type device 316 to interact with a word processing program. The message that the user 304 is typing using the keyboard-type device 316 is displayed in the interface display 334. The user 304 may optionally use the soft-key input mechanism 336 to provide supplemental instructions that have a bearing on the task at hand. For example, the word processing program (in conjunction with the IMM 112) can provide a soft-key input mechanism 336 that allows the user 304 to perform actions on the message that he or she is typing. For example, 

Regarding claim 24, Hartmann of the combination of references further teaches the display control device according to claim 1, wherein the circuitry initiates the display of the second display object to be newly displayed immediately following the touch of the user on the display surface (Fig. 17; [0160], the user engaged, by touching the surface, an existing interface object 1710 in a manner indicative of an intent to create a digital copy of the physical article 1704, and the digital copy was displayed as a newly second display object).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0079369) in view of Bilow (US 2007/0300182) and further in view of Leonard (US 2013/0057588).

	Regarding claim 23, Hartmann of the combination of references further teaches the display control device according to claim 1, wherein the circuitry detects information regarding a plurality of display objects including the first display object already displayed on the display surface when the display of the second display object is initiated (Fig. 9; [0107]: “As shown in FIG. 9, the mask 914 reveals the presence of the collection of pre-existing objects 904 on the interactive surface 104. These objects 904 may correspond to pre-existing physical objects and/or digital objects (note that the IMM 112 has a priori knowledge regarding the placement of digital objects because the IMM 112 is the agent and [0109]: “FIG. 9 shows that the LxM display object 902 is placed on the interactive surface 104 such that it does not overlap with any of the existing objects 904.). 
	However, Hartmann does not specify wherein a position of each display region of the plurality of display objects already displayed on the display surface is changed so that there is no overlap between any display region of the plurality of display objects and the second display object. 
However, in the analogous art of display objects/applications in a shared display area, Leonard teaches automatic reflow or reconfiguration of tiles representing display objects in an interactive interface By the user selection, a new tile was added to pre-existing tiles in the interface by a manager (similar to interaction management module of Hartmann). A current tile could reside at the location where the selected tile is placed, causing an overlap as shown in Fig. 10. A reflow could have occurred after the placement of the selected tile at the location, where the array of tiles were rearranged to avoid having the same location and current tile was moved to a subordinate location automatically, as shown in Fig. 11 (Leonard Figs. 10-11; [0051]-[0056]; [0002]). By this, users need not take time or effort to manually arrange the tiles in an array. It would have been obvious before the effective filing date of the invention for the IMM of Hartmann to have done such a reflow as taught by Leonard. One of ordinary skill in the art would have been motivated to allow users not to take time or effort to manually arrange the tiles in the interface and have been flexible in performing the reflow prior to, after, and at the same time of placement of the selected tile in the location (Fig. 11; [0054]-[0055]).
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0079369) in view of Bilow (US 2007/0300182) and further in view of Leonard (US 2013/0057588) and Maciocci et al. (US 2012/0249741).
	
Regarding claim 20, Hartmann in view of Bilow discloses the display control device according to claim 1.
Hartmann in view of Bilow fails to teach wherein the circuitry is further configured to recognize the position of the user based on collated images of a detected arm of the user, each of the collated images indicating a direction of the arm of the user with respect to the display surface.
	However, in the analogous art of projection-based interactive displays, Maciocci teaches a pico projector that captured images of at least a first user and applied an anatomical algorithm to the capture images. The resulting parameters for the user were used to render a virtual object and determine the correct orientation (i.e., corresponding to direction of a digital object placed in terms of the user in Hartmann’s device) for the virtual device for each user (Maciocci Fig. 40A-40B; [0311-0315]). The algorithm included images of a user's outstretched arm as a user gesture made by the user at a position relative to virtual object on the display surface (Maciocci [0080-0081]). 
It would have been obvious before the effective filing date of the invention to have modified the position detection modules of Hartmann to include detection of users in the interactive space. One of ordinary skill in the art would have been motivated to have support for multiple users with virtual objects correctly corresponding to their orientation (Maciocci Fig. 40A-40B; [0315]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
12 April 2021